 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                 ***
 7 UNITED STATES OF AMERICA,             )               No. 18-10213
                                         )
 8               Plaintiff-Appellee,     )               2:14-cr-00328-KJD-NJK-5
                                         )
 9   v.                                  )               ORDER
                                         )
10   ANTHONY NAVARRO,                    )
                                         )
11               Defendant-Appellant.    )
     ____________________________________)
12
13         Pursuant to the order filed on October 25, 2018, by the Ninth Circuit Court of Appeals
14 directing the appointment of counsel for appellant,
15         IT IS HEREBY ORDERED that Michael Tanaka is appointed to represent Anthony
16 Navarro for this appeal. Mr. Tanaka’s address is: 12400 Wilshire Boulevard, Suite 400, Los
17 Angeles, CA 90025, and his telephone number is (323) 825-9746.
18
           Mr. Grasso’s office is directed to forward the file to Mr. Tanaka forthwith.
19
           The Clerk is directed to forward a copy of this order to the Clerk of the Ninth Circuit
20
     Court of Appeals at counselappointments@ca9.uscourts.gov.
21
22         DATED this 2ndday of November, 2018.
           Nunc pro tunc: October 25, 2018.
23
24                                               _______________________________
25                                               KENT J. DAWSON
                                                 UNITED STATES DISTRICT JUDGE
26
27
28
